DETAILED ACTION
	This office action is in response to the election filed on December 13, 2021.  Claims 1-17 are pending (claims 8-17 are withdrawn from consideration as being related to a non-elected Group).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on December 13, 2021 is acknowledged.  Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 18, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Claim Objections
Claims 2 and 7 are objected to because of the following informalities: regarding claim 2, the typo “the OPO generates femtosecond pulse” should read “the OPO a femtosecond pulse” or “the OPO generates femtosecond pulses.”  Regarding claim 7, the term “the light” should read “the light pulses” for consistency with claim 1 and the OPO recited therein.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imeshev et al. WO 2005/094275 A2 (which has matured into U.S. Patent No. 8,040,929 B2 (see PTO-892 form ref. A)), and further in view of Chuang US 2016/0099540 A1.
Regarding independent claim 1, Imeshev et al. WO 2005/094275 A2 teaches (ABS; Figs. 8, 12, 13; corresponding text, in particular paragraphs [0048], [0054], [0070], [0077] – [0079], [0109], [0120] – [0126]; Claims) an amplifier system (Figs. 8, 12, 13), comprising: an optical fiber laser source 101 (Er laser) producing light pulses with an inherent first repetition rate, range of wavelengths emitted, and an average power; a pulse picking device 110 configured and capable of reducing the pulses from the first repetition rate to a second repetition rate (paras [0120] – [0122]; a pulse stretching module 104 configured to increase the pulse duration of the pulses from the pulse picking device ([0122]); an amplifier 105 configured to provide gains (amplified gains, etc.) to the longer duration pulses ([0122] – [0124]); and a pulse compressing module 112 configured to reduce the pulse duration of the amplified pulses (note Figs. 12-13, see paras [0124] – [0126]).
Regarding independent claim 1, Imeshev WO ‘275 does not expressly and exactly teach that the laser source is an “optical parametric oscillator” that produces light with a tuning range of 650 nm to 1400 nm and having an average power of greater than 1 W at the peak of the tuning range.  However, Imeshev does discuss optical parametric functions and uses of the laser system based on ultra broadband OPA or OPG in nonlinear material (ABS).  Imeshev is silent to these exact wavelength ranges and/or powers (in Watts) as the input laser.  However, the Examiner notes that Imeshev exactly teach such powers and nm.
Chuang US 2016/0099540 A1 teaches (ABS; Figs.; paragraph [0011] – [0015], [0036]; Claims) an optical parametric oscillator (OPO) that produces light pulses with a tuning amount being found in the range of 650 nm to 1400 nm, and also having an average power of more than 1 W at the peak(s) of this tuning range (paras cited above, ranging from 180 nm to 1500 nm; power of 1 to 20 Watts), and in that such wavelength ranges and powers are commonly used and known ranges for input optical laser signals.  In particular with parametric functions, as the range of 650 nm to 1400 nm, these wavelengths are in the red (visible) and near infrared (near-IR) ranges.  Near-IR wavelength ranges are commonly used with nonlinear optics and crystals.  Again note that Imeshev teaches near-IR wavelengths but does not exactly teach those powers in Watts and ranges in nm.
Since Imeshev and Chuang are both from the same field of endeavor, the purpose disclosed by Chuang would have been recognized in the pertinent art of Imeshev.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Chuang, to use an optical parametric oscillator, that employs wavelength ranges in the recited nm levels, and with power in Watts, in the device of Imeshev, in order to recognize an input OPO with particular optical parametric laser parameters for input to the system as defined by Imeshev in Figs. 8, 9, 12, 13, etc.  For these reasons, one having ordinary skill in the art at the time of the effective filing date would have recognized using a particular OPO as KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Independent claim 1 is accordingly found obvious over Imeshev and further in view of Chuang.
Regarding claim 2, Imeshev teaches a laser with a repetition rate of about 20 to 100 MHz (para [0055]), also with 50 to 100 MHz (para [0090]) thus this selectable range for repetition rate would have been obvious as greater than 50 MHz.  KSR.  Using repetition rates of pulses for the laser system of Imeshev/Chuang is outlined by the prior art in such ranges.
Regarding claim 3, the pulse picker of Imeshev is given as an example at least as acousto-optic modulator (para [0120]), thus such use in the combination would have been obvious to use such type of pulse-picker.  KSR.
Regarding claims 4 and 7, although the exact “micro Joule” order for energy, with amplification and operating range of 1250 nm and 1800 nm (or higher nm at 1700 -1800nm (claim 7)) are not disclosed verbatim in the prior art, it would have been obvious implementations of the combined system of Imeshev/Chuang from claim 1 above, and required no undue experimentation for such pulse generation.  KSR.  Such features of claims 4 and 7 would be easily discernible by a person having common skill in the OPO’s and nonlinear generation of pulses.  
Regarding claim 5, Imeshev teaches “one or more stages” for the amplifier(s), which can be at least 111 and 105 (Fig. 12).  The interpreted breadth of “stage” can be broad in the claim.
Regarding claim 6, optics having a negative chirp is discussed by Imeshev (para [0094], [0109]) for the compressing module, and thus in the combination of Imeshev/Chuang would have been obvious to employ negative chirp for such compression function.  KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-G:

-Reference A pertains to the U.S. Patent of Imeshev WO ‘275 (above).
-Reference B to Braun ‘407 is pertinent to a system using a pulse source, pulse picker, pulse stretching device, amplifier, and pulse compressing device (see Fig. 1).  However, Braun does not disclose the exact OPO as a source as in Applicant’s claim 1.  
-Reference C to Marcinkevicius ‘538 is pertinent to an ultra-high power parameteric amplifier system with high repetition rates and pump conditioning.
-Reference D to Brennan ‘175 is pertinent to pulse selecting in a chirped pulse amplification system with pulse picking (Figs. 1-2; 120A, 120B, 210).
-Reference E to Lin ‘691 is pertinent to similar optical laser components as Applicant’s claim 1 but in a different ordering thereof.
-Reference F to Liu ‘366 is pertinent to spectral shaping using stretching, pulse picking, amplification, and compressing.
-Reference G to Byer ‘642 is pertinent to control of thermal properties of a laser system using amplification and beam dump.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 11, 2022